EXHIBIT 10.2
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDED AND RESTATED AGREEMENT (this “Agreement”), made and
entered into effective as of the Effective Date (as defined below) by and
between Ted R. Antenucci (the “Executive”) and ProLogis, a Maryland real estate
investment trust (the “Company”),
WITNESSETH THAT:
     WHEREAS, the Executive and the Company are parties to an Amended and
Restated Employment Agreement dated as of December 31, 2008 (the “Amended
Agreement”);
     WHEREAS, certain affiliates of the Company are parties to that certain
Asset Purchase Agreement By and Among Catellus Operating Limited Partnership
(and certain other entities) and Santa Fe Acquisition Company, LLC (“Purchaser”)
dated as of December 17, 2010 (the “Purchase Agreement);
     WHEREAS, it is acknowledged and agreed by the Company that it is intended
and anticipated that the Executive will (i) provide services to Purchaser or an
affiliate of Purchaser (referred to for purposes of this Agreement as
“Catellus”) following the closing of the transactions contemplated by the
Purchase Agreement and (ii) make a significant investment in Purchaser’s equity
or assets;
     WHEREAS, the Executive has agreed to continue to provide services to the
Company through June 30, 2011;
     WHEREAS, pursuant to a transition services agreement (the “Transition
Services Agreement”) entered into in connection with the transactions
contemplated by the Purchase Agreement (the “Transactions”), Purchaser has
agreed to make Executive available to provide consulting services to the Company
and its affiliates for the period from July 1, 2011 through December 31, 2011,
and Executive has agreed to provide such consulting services to the Company and
its affiliates, in accordance with the Transition Services Agreement and at no
cost to the Company and its affiliates; and
     WHEREAS, the parties desire to amend, restate and continue the Amended
Agreement in the form of this Agreement to reflect changes to the terms and
conditions of the Executive’s employment with the Company in connection with the
Transactions and also to reflect certain other clarifying changes.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows, all conditioned upon, and effective as of, the Closing (as defined
in the Purchase Agreement):

 



--------------------------------------------------------------------------------



 



     1. Term. Subject to the terms and conditions of this Agreement, the Company
hereby agrees to continue to employ the Executive as its President and Chief
Investment Officer for the Agreement Term (as defined below), and the Employee
hereby agrees to remain in the employ of the Company and to provide services
during the Agreement Term in accordance with this Agreement. The “Agreement
Term” shall be the period beginning on the Closing Date (as defined in the
Purchase Agreement, which, for purposes of this Agreement, will be referred to
as the “Effective Date”) and ending on June 30, 2011.
     2. Performance of Services. The Executive’s employment with the Company
shall be subject to the following:

(a)   During the Agreement Term, while the Executive is employed by the Company,
the Executive shall devote such time, energies and talents to serving as its
President and Chief Investment Officer as are reasonably necessary to perform
his duties. The Company acknowledges that he will also provide services to
Catellus during the Agreement Term.

(b)   The Executive shall report to the Chief Executive Officer of the Company.
The Executive agrees that he shall perform his duties faithfully and efficiently
subject to the lawful directions of the Chief Executive Officer of the Company.
The Executive’s duties may include providing services for both the Company and
the Subsidiaries (as defined below), as determined by the Board of Trustees of
the Company (the “Board”); provided, however, that the Executive shall not,
without his consent, be assigned tasks that would be inconsistent with those of
President and Chief Investment Officer. The Executive shall have such authority,
power, responsibilities and duties as are inherent in his positions (and the
undertakings applicable to his positions) and necessary to carry out his
responsibilities and the duties required of him hereunder. The Executive also
acknowledges and agrees that, pursuant to the Transition Services Agreement, he
shall make himself reasonably available to provide consulting services to the
Company and its affiliates for the period from July 1, 2011 through December 31,
2011 at no cost to the Company and its affiliates.

(c)   Notwithstanding the foregoing provisions of this paragraph 2, during the
Agreement Term, the Executive may devote reasonable time to activities other
than those required under this Agreement, including providing services to
Catellus (including as an officer, director and member of Purchaser and its
affiliates), the supervision of his personal investments, and activities
involving professional, charitable, community, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of any for-profit or not-for-profit organizations, and similar
types of activities.

(d)   The term “Subsidiary” shall mean any person with whom the Company is
considered to be a single employer under section 414(b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414(c) of the Code but using an ownership standard of “more than 50%”
rather than “at least 80%” where applicable.

     3. Compensation. Subject to the terms of this Agreement, during the
Agreement Term, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

 



--------------------------------------------------------------------------------



 



(a)   Salary. The Executive shall receive, for the Agreement Term, in
substantially equal monthly or more frequent installments, a base salary,
determined on an annual basis, of not less than $630,000 (the “Salary”).

(b)   Bonus. The Executive will receive a bonus equal to $435,000 on July 1,
2011 if he is employed through the last day of the Agreement Term. The
Executive’s bonus for any period prior to the Agreement Term shall be subject to
the terms and conditions of the Amended Agreement, as though such agreement were
not amended and restated hereby.

(c)   Long-Term Incentives; Cash-Out of Equity Awards. On the Effective Date,
the Executive shall receive a lump payment in full satisfaction of (i) all of
his outstanding awards under and (ii) any awards that Executive would have been
given during 2011, in each case, under the ProLogis 2006 Long-Term Incentive
Plan (the “LTIP”) (whether or not vested) in an amount equal to $7,028,371, less
applicable withholding taxes.

(d)   Benefit Plans. Except as otherwise specifically provided to the contrary
in this Agreement, the Executive shall be eligible to participate in the
Company’s employee benefit plans, programs, policies and arrangements to the
same extent and on the same terms as those benefits are provided by the Company
from time to time to the Company’s other similarly situated senior management
employees. However, the Company shall not be required to provide a benefit under
this subparagraph 3(d) if such benefit would duplicate (or otherwise be of the
same type as) a benefit specifically required to be provided under another
provision of this Agreement. The Executive shall complete all forms and physical
examinations, and otherwise take all other similar actions to secure coverage
and benefits described in this subparagraph 3(d), to the extent determined to be
necessary or appropriate by the Company.

(e)   Expense Reimbursements. The Executive is authorized to incur reasonable
expenses for entertainment, traveling, meals, lodging and similar items in
promoting the Company’s business. The Company will reimburse the Executive for
all reasonable expenses so incurred in accordance with the normal practices of
the Company.

(f)   Purchase of Certain Property. Upon the termination of the Agreement Term,
Executive or Executive’s representatives or beneficiaries, shall be entitled to
retain his personal computer (desktop and/or laptop), printer, personal fax
machine, personal digital assistant and mobile telephone used in connection with
his employment with the Company, each for a purchase price equal to $1.00.

     4. Termination. The Executive’s employment with the Company during the
Agreement Term may be terminated by the Company or the Executive without any
breach of this Agreement only under the circumstances described in subparagraphs
4(a) through 4(f):

(a)   Death. The Executive’s employment hereunder will terminate upon his death.

(b)   Permanent Disability. The Company may terminate the Executive’s employment
during any period in which he is Permanently Disabled. The Executive shall be
considered “Permanently Disabled” during any period in which he is unable, by
reason of a medically determinable

 



--------------------------------------------------------------------------------



 



    physical or mental impairment, to engage in the material and substantial
duties of his regular occupation, and such condition is expected to be
permanent, as determined by the Board.

(c)   Cause. The Company may terminate the Executive’s employment hereunder at
any time for Cause. For purposes of this Agreement, the term “Cause” shall mean
in the reasonable judgment of the Board (i) the willful and continued failure by
the Executive to substantially perform his duties with the Company or any
Subsidiary after written notification by the Company or Subsidiary, (ii) the
willful engaging by the Executive in conduct which is demonstrably injurious to
the Company or any Subsidiary, monetarily or otherwise, or (iii) the engaging by
the Executive in egregious misconduct involving serious moral turpitude. For
purposes hereof, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that such action was in the best
interest of the Company or Subsidiary.

(d)   Constructive Discharge. If (I) the Executive provides written notice to
the Company of the occurrence of Good Reason (as defined below) within 90 days
after the Executive has knowledge of the circumstances constituting Good Reason
(as defined below), which notice specifically identifies the circumstances which
the Executive believes constitute Good Reason; (II) the Company fails to correct
the circumstances within 30 days after receipt of such notice or fails to notify
the Executive of the Company’s intended method of correction and the timing
thereof; (III) the Company fails to cure the circumstances within the cure
period or the time specified in the Company’s response to the Executive, and
(IV) the Executive resigns within 90 days after the expiration of the cure
period or the time specified in the Company’s response to the Executive, then
the Executive’s Date of Termination shall be considered to have occurred by
reason of a Constructive Discharge. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s express written consent, the
occurrence of any of the following circumstances which occur during the
Agreement Term:

  (i)   The assignment to the Executive of any duties materially inconsistent
with the Executive’s position and status as President and Chief Investment
Officer of the Company; provided, however, that a change to the Executive’s
duties that result solely from a corporate transaction involving the Company and
its affiliates occurring after the Effective Date shall not constitute a Good
Reason event for purposes of this clause 4(d)(i).     (ii)   A reduction by the
Company in the Executive’s Salary to an amount that is less than required under
subparagraph 3(a).     (iii)   The relocation of the Executive’s base office in
Evergreen Colorado to an office that is more than 30 highway miles of the
Executive’s base office on the Effective Date.     (iv)   The Company’s material
breach of a material term of this Agreement.

    The Executive’s right to terminate his employment pursuant to this
subparagraph 4(d) shall not be affected by his incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.

 



--------------------------------------------------------------------------------



 



(e)   Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason by giving the Company prior written Notice
of Termination (as defined in subparagraph 4(g)), which Notice of Termination
shall be effective not less than 30 days after it is given to the Company,
provided that nothing in this Agreement shall require the Executive to specify a
reason for any such termination. However, to the extent that the procedures
specified in subparagraph 4(d) are required, the procedures of this subparagraph
4(e) may not be used in lieu of the procedures required under subparagraph 4(d).

(f)   Termination by Company. The Company may terminate the Executive’s
employment hereunder at any time for any reason, by giving the Executive prior
written Notice of Termination, which Notice of Termination shall be effective
immediately, or such later time as is specified in such notice. The Company
shall not be required to specify a reason for the termination under this
subparagraph 4(f), provided that termination of the Executive’s employment by
the Company shall be deemed to have occurred under this subparagraph 4(f) only
if it is not for reasons described in subparagraph 4(b), 4(c), 4(d), or 4(e).
Notwithstanding the foregoing provisions of this subparagraph 4(f), if the
Executive’s employment is terminated by the Company in accordance with this
subparagraph 4(f), and within a reasonable time period thereafter, it is
determined by the Board that circumstances existed as of the date of such
termination which would have constituted a basis for termination of the
Executive’s employment for Cause in accordance with subparagraph 4(c)
disregarding circumstances which could have been remedied if notice had been
given in accordance with subparagraph 4(c), the Executive’s employment will be
deemed to have been terminated for Cause in accordance with subparagraph 4(c).

(g)   Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than a termination pursuant to subparagraph
4(a)) must be communicated by a written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” means a dated
notice which indicates the Date of Termination (not earlier than the date on
which the notice is provided or such later date otherwise required by this
Agreement), and which indicates the specific termination provision in this
Agreement relied on and which sets forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

(h)   Date of Termination. “Date of Termination” means the last day the
Executive is employed by the Company and the Subsidiaries, provided that the
Executive’s employment is terminated in accordance with the foregoing provisions
of this paragraph 4.

(i)   Effect of Termination. If, on the Date of Termination, the Executive is a
member of the Board or the board of trustees or board of directors any of the
Subsidiaries, or holds any other position with the Company and the Subsidiaries
(other than the position described in subparagraph 2(a)), the Executive shall
resign from all such positions as of the Date of Termination.

     5. Rights Upon Termination. The Executive’s right to payment and benefits
under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following provisions of this paragraph 5:

(a)   Minimum Payments and Benefits. If the Executive’s Date of Termination
occurs during the Agreement Term for any reason, the Company shall pay to the
Executive:

 



--------------------------------------------------------------------------------



 



  (i)   The Executive’s Salary (to the extent not previously paid) for the
period ending on the Date of Termination, payable in a lump sum within 30 days
after the Executive’s Date of Termination or such earlier date required by
applicable law.     (ii)   Payment for unused vacation days, as determined in
accordance with Company policy as in effect from time to time, payable, if
applicable, in a lump sum within 30 days after the Executive’s Date of
Termination or such earlier date required by applicable law.     (iii)   Any
other payments or benefits to be provided to the Executive by the Company
pursuant to any employee benefit plans or arrangements adopted by the Company,
to the extent such amounts are due from the Company, payable in accordance with
the applicable plans and arrangements.

    Except as may otherwise be expressly provided to the contrary in this
Agreement, nothing in this Agreement shall be construed as requiring the
Executive to be treated as employed by the Company for purposes of any employee
benefit plan or arrangement following the date of the Executive’s Date of
Termination. In no event shall the Executive be permitted to designate the
taxable year of any payment under this Agreement.

(b)   Death, Permanent Disability, Cause or Voluntary Resignation. If the
Executive’s Date of Termination occurs during the Agreement Term under
circumstances described in subparagraph 4(a) (relating to the Executive’s
death), subparagraph 4(b) (relating to the Executive’s being Permanently
Disabled), subparagraph 4(c) (relating to the Executive’s termination for
Cause), subparagraph 4(e) (relating to the Executive’s resignation), or if the
Executive’s employment with the Company terminates after the end of the
Agreement Term then, except as otherwise expressly provided in this Agreement or
otherwise agreed in writing between the Executive and the Company, the Company
shall have no obligation to make payments under the Agreement for periods after
the Executive’s Date of Termination; provided, however that if the Date of
Termination occurs as a result of death or on account of the Executive being
Permanently Disabled, equity-based awards granted to the Executive under the
1997 LTIP and the LTIP (or a successor plan thereto), to the extent then
outstanding, shall be fully vested as of the Date of Termination.

(c)   Termination Without Cause; Constructive Discharge. If the Executive’s Date
of Termination occurs during the Agreement Term under circumstances described in
subparagraph 4(d) (relating to Constructive Discharge) or subparagraph 4(f)
(relating to termination by the Company without Cause), then, in addition to the
amounts payable in accordance with subparagraph 5(a):

  (i)   The Executive shall receive from the Company for the period (the
“Severance Period”) from the Date of Termination through the end of the
Agreement Term or, if later, the six month anniversary of the Date of
Termination, the Salary amount described in subparagraph 3(a), as in effect on
the Executive’s Date of Termination, payable in substantially equal monthly or
more frequent installments in accordance with subparagraph 3(a) commencing on
the date that is 45 days following Executive’s Date of Termination. The
Severance Period, and the Company’s obligation to make payments

 



--------------------------------------------------------------------------------



 



      under this clause 5(c)(i) shall cease with respect to periods after the
date, if any, of the breach by the Executive of the provisions of paragraphs 8
or 9 of this Agreement.

  (ii)   The Executive shall receive from the Company payment of the bonus to
which he would otherwise be entitled under subparagraph 3(b), payable in a lump
sum on the date that is 45 days following Executive’s Date of Termination. For
the avoidance of doubt, if the Executive’s termination of employment terminates
as a result of the expiration of the Agreement Term, he shall be paid the bonus
in accordance with subparagraph 3(b).     (iii)   The Executive shall be
provided with continuation of coverage under the employee benefit plans and
arrangements of the Company in which the Executive was participating at the time
of his termination of employment (the “Post-Termination Coverage”) for the
Severance Period; provided that in no event shall the Post-Termination Coverage
provided (or made available) with respect to any plan or arrangement under this
clause 5(c)(iii) be materially less favorable to the Executive than the coverage
most favorable to the Executive that was provided (or was available) during the
one-year period prior to such termination of employment; and provided further
that in no event shall the Executive be permitted to continue participation in
any pension, retirement plan or deferred compensation plan for periods after his
Date of Termination. In determining the amount of benefits to which the
Executive is entitled as Post-Termination Coverage under this clause 5(c)(iii),
it shall be assumed that the Executive shall continue to be entitled to the
Salary that he was receiving immediately prior to his Date of Termination, and
the bonus for the year prior to the year in which his Date of Termination
occurs. For purposes of this clause 5(c)(iii), if the Company reasonably
determines that the Executive cannot participate in any benefit plan because he
is not actively performing services for the Company or its Subsidiaries, then,
in lieu of providing benefits under any such plan, the Company shall be treated
as having satisfied its obligation to provide Post-Termination Coverage by
making monthly payments to the Executive equal to the reduction in monthly
funding cost resulting from the Executive’s exclusion from such plan, which
payments shall fully satisfy any obligation of the Company to continue benefits
under such plans; provided that the Company shall not be permitted to provide
substitute benefits under this sentence with respect to group medical coverage,
life insurance or disability coverage. For the period commencing on the
Executive’s Date of Termination and ending on the 45th day thereafter, any
Post-Termination Coverage shall be provided at the Executive’s expense and, if
the Release Requirements (as defined below) are satisfied on the 45th day after
the Date of Termination, the Executive shall be entitled to a lump sum payment
in an amount equal to any contributions the Company would have made to the cost
of Post-Termination Coverage for such 45-day period, payable in accordance with
the provisions of this subparagraph 5(c).

    Except as provided in clause 5(c)(iii) (relating to continuation of
Post-Termination Coverage at the Executive’s expense during the 45 day period
following the Date of Termination), payments to be made and benefits to be
provided to the Executive pursuant to this subparagraph 5(c) shall be provided
or shall commence on the 45th day after the Executive’s Date of Termination
provided that, as of the 45th day after the Executive’s Date of Termination, the
Release Requirements (as defined below) are satisfied. If the Release
Requirements are not satisfied as of the 45thday after the

 



--------------------------------------------------------------------------------



 



    Executive’s Date of Termination, the Executive shall not be entitled to any
payments or benefits under this subparagraph 5(c). For purposes of this
Agreement, the “Release Requirements” shall be satisfied if, as of the
applicable date, the Executive has executed a release in the form provided by
the Company (the ‘Release’), the revocation period required by applicable law
has expired without the Executive’s revocation of the Release and the Release
has become effective. The Release shall be provided to the Executive within
15 days following his Date of Termination. The Executive shall not be entitled
to payments or benefits under this subparagraph 5(c) if he is entitled to
payments and benefits under subparagraph 5(d). If the Release Requirements are
not satisfied as of the 45th day after the Executive’s Date of Termination, the
Executive shall not be entitled to any payments or benefits under this
subparagraph 5(c). For purposes of this Agreement, the “Release Requirements”
shall be satisfied if, as of the applicable date, the Executive has executed a
release in the form provided by the Company (the “Release”), the revocation
period required by applicable law has expired without the Executive’s revocation
of the Release and the Release has become effective. The Release shall be
provided to the Executive within 15 days following his Date of Termination. The
Executive shall not be entitled to payments or benefits under this subparagraph
5(c) if he is entitled to payments and benefits under subparagraph 5(d).

(d)   Payments in Lieu of Other Benefits. Except as may be otherwise
specifically provided in an amendment of this paragraph 5 adopted in accordance
with paragraph 17, the Executive’s rights under this paragraph 5 shall be in
lieu of any benefits that may be otherwise payable to or on behalf of the
Executive pursuant to the terms of any severance pay arrangement of the Company
or any Subsidiary or any other, similar arrangement of the Company or any
Subsidiary providing benefits upon involuntary termination of employment.
Notwithstanding the foregoing provisions of this paragraph 5 or any other
provision of the Agreement to the contrary, with respect to any amounts that are
subject to section 409A of the Code, this paragraph 5 shall be interpreted and
administered in accordance with section 409A of the Code and shall not result in
an offset or substitution of any amount in violation of section 409A of the
Code.

     6. Duties on Termination. Subject to the terms and conditions of this
Agreement, during the period beginning on the date of delivery of a Notice of
Termination, and ending on the Date of Termination, the Executive shall continue
to perform his duties as set forth in this Agreement, and shall also perform
such services for the Company as are necessary and appropriate for a smooth
transition to the Executive’s successor, if any. Notwithstanding the foregoing
provisions of this paragraph 6, the Company may suspend the Executive from
performing his duties under this Agreement (including, without limitation, his
duties as a member of the Board or the board of directors of any Subsidiary)
following the delivery of a Notice of Termination providing for the Executive’s
resignation, or delivery by the Company of a Notice of Termination providing for
the Executive’s termination of employment for any reason; provided, however,
that during the period of suspension (which shall end on the Date of
Termination), and subject to the legal rules applicable to such payments and
benefits, including, without limitation, the rules applicable to qualified plans
under section 401(a) of the Code and the rules applicable to nonqualified
deferred

 



--------------------------------------------------------------------------------



 



compensation plans under section 409A of the Code, the Executive shall continue
to be treated as employed by the Company for other purposes, and his rights to
compensation or benefits shall not be reduced by reason of the suspension; and
further provided that any such suspension shall not affect the determination of
whether the resignation was the result of a Constructive Discharge.
     7. Mitigation and Set-Off. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to the Executive under this Agreement any amounts owed to
the Company by the Executive, any amounts earned by the Executive in other
employment after termination of his employment with the Company, or any amounts
which might have been earned by the Executive in other employment had he sought
such other employment.
     8. Confidential Information. The Executive agrees that, during the
Agreement Term, and at all times thereafter:

(a)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out his duties to the
Company and the Subsidiaries, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to take reasonable
efforts to maintain the confidentiality of all Confidential Information, and not
to disclose the same, either directly or indirectly, to any other person, firm,
or business entity, or to use it in any way that would reasonably be expected to
be adverse to the Company.

(b)   To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, he shall promptly inform the Company, and he
shall take such reasonable steps to prevent disclosure of Confidential
Information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency. To the
extent that the Executive obtains information on behalf of the Company or any of
the Subsidiaries that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.

(c)   Nothing in the foregoing provisions of this paragraph 8 shall be construed
so as to prevent the Executive from using, in connection with his employment for
himself or an employer other than the Company or any of the Subsidiaries,
knowledge which was acquired by him during the course of his employment with the
Company and the Subsidiaries which is generally known to persons of his
experience in other companies in the same industry. Furthermore, notwithstanding
subparagraph 8(d) below, Executive shall be free to accurately disclose in any
context his track record and business experiences at the Company (e.g, the
investment experience of Company investments with which Executive was involved;
management lessons learned by Executive, etc.), (ii) any information that
summarizes the performance of the Executive’s real estate activities at the
Company, (iii) detailed descriptions of any projects or investment with which
Executive was involved.

(d)   For purposes of this Agreement, the term “Confidential Information” shall
include all proprietary and non-public information (including, without
limitation, privileged information regarding litigation and pending litigation)
concerning the Company and the Subsidiaries which was

 



--------------------------------------------------------------------------------



 



    acquired by or disclosed to the Executive during the course of his
employment with the Company, or during the course of his consultation with the
Company following his Date of Termination (regardless of whether consultation is
pursuant to paragraph 10).

(e)   This paragraph 8 shall not be construed to restrict the Executive’s
ability to disclose confidential information in an arbitration proceeding or a
court proceeding in connection with the assertion of, or defense against any
claim of breach of this Agreement.

(f)   The Company acknowledges that (i) during the Agreement Term and for a
period of six (6) months thereafter (the “Damages Window”), in the event of any
alleged or actual breach of any of the provisions of this paragraph 8 by the
Executive that is reasonably likely to result in material and adverse
consequences to the Company, the Company will, before exercising any remedies of
any type, give Executive notice of such alleged or actual breach and afford him
a reasonable opportunity to cure any such alleged or actual breaches, if
curable, during a period of at least five (5) business days, and (ii) following
the expiration of the Damages Window, in all cases involving any alleged or
actual breach of any of the provisions of this paragraph 8 by the Executive, the
Company’s sole remedy shall be limited to specific performance and injunctions
restraining the Executive from committing or continuing any such violation of
this paragraph 8, and such remedies may only be sought to be exercised by the
Company following the provision of notice to Executive and affording him a
reasonable opportunity to cure any alleged breaches thereof, if curable, during
a period of at least five (5) business days, and that this subparagraph 8(f)(ii)
is expressly intended to act as, and bind the Company, as an election and waiver
of remedies.

     9. Restrictive Covenants. The Executive will not, without the Company’s
prior written consent, which shall not be unreasonably withheld, or as otherwise
specifically provided herein:

(a)   during the Restricted Period, engage or participate in, directly or
indirectly, alone or as principal, agent, employee, employer, consultant,
investor or partner of, or assist in the management of, or provide advisory or
other services to, or own any stock or any other ownership interest in, or make
any financial investment in any business or entity which is Competitive with the
Company (as defined below) or purchase any property which could reasonably be
used to provide or develop a business that is Competitive with the Company,
except that Executive may (i) directly or indirectly own, solely as an
investment, securities of any business or entity engaged in a business that is
Competitive with the Company if Executive does not, directly or indirectly, own
5% or more of any class of securities of such business or entity, and (ii) serve
on the board of directors of any not-for-profit or for-profit company or other
organization;

(b)   during the Restricted Period, be personally and directly involved in any
material manner or fashion with any discussions, negotiations, analysis or other
activities associated with the Excluded Projects (as defined below), whether on
behalf of or in concert with Purchaser and its affiliates or otherwise;
provided, however, that is agreed and acknowledged by the Company that
Executive’s supervision and management of employees involved in any such
activities shall not be a violation of subparagraphs 9(a) or 9(b); and

(c)   during the Restricted Period, solicit or attempt to hire or employ, in any
fashion (whether as an employee, independent contractor or otherwise), any
employee of the Company or the

 



--------------------------------------------------------------------------------



 



    Subsidiaries or solicit or induce, or attempt to solicit or induce, any of
the Company’s or any of its affiliates’ employees, consultants, clients,
customers, vendors, suppliers or independent contractors to terminate their
relationship with the Company and/or its affiliates; provided, however, that,
for the portion of the Restricted Period following the Agreement Term, the
foregoing shall not apply to any employee who has been employed by the Company
or any of its affiliates for less than six months prior to such solicitation or
whose employment has been terminated by the Company and affiliates prior to such
solicitation and nothing in this subparagraph 9(c) shall prohibit general
solicitations for employment through advertisements.

(d)   The Company acknowledges that (i) during the Damages Window, in the event
of any alleged or actual breach of any of the provisions of this paragraph 9 by
the Executive that is reasonably likely to result in material and adverse
consequences to the Company, the Company will, before exercising any remedies of
any type, give Executive notice of such alleged or actual breach and afford him
a reasonable opportunity to cure any such alleged or actual breaches, if
curable, during a period of at least five (5) business days, and (ii) following
the expiration of the Damages Window, in all cases involving any alleged or
actual breach of any of the provisions of this paragraph 9 by the Executive, the
Company’s sole remedy shall be limited to specific performance and injunctions
restraining the Executive from committing or continuing any such violation of
this paragraph 9, and such remedies may only be sought to be exercised by the
Company following the provision of notice to Executive and affording him a
reasonable opportunity to cure any alleged breaches thereof, if curable, during
a period of at least five (5) business days, and that this subparagraph 9(d)(ii)
is expressly intended to act as, and bind the Company, as an election and waiver
of remedies

(e)   For the avoidance of doubt, (i) Executive is precluded from being
personally involved in any material manner or fashion with any discussions,
negotiations, analysis or other activities associated with the Excluded
Projects, whether on behalf of or in concert with Purchaser and its affiliates
or otherwise but Executive’s supervision and management of employees involved
in, or employed by an entity involved in, any such activities shall not be a
violation of subparagraphs 9(a) or 9(b) hereof, and (ii) Executive’s services
for Catellus, including any activities permitted to be engaged in by Catellus or
its affiliates, including TPG, in accordance with the Purchase Agreement, the
Transition Services Agreement or any arrangement contemplated thereby, other
than the Excluded Projects, shall not be prohibited by this paragraph 9.

    For purposes of this Agreement:

  (I)   The “Restricted Period” means the period beginning on the Effective Date
and ending on December 31, 2012;     (II)   A business or entity shall be
considered “Competitive with the Company” if (1) it engages in the business of
providing distribution facilities or distribution services or engages in the
acquisition or development of properties for such purpose, or (2) it is a
private equity fund that establishes investment funds for the purposes described
in clause (1) but only with respect to activities of the private equity fund and
its investment funds relating to businesses or activities described in clause
(1); provided, however, that, for the portion of the Restricted Period following
the Agreement Term and while he is employed by Catellus, the services of the
Executive for Catellus, other than the Excluded Projects, shall not be
considered to be Competitive with the

 



--------------------------------------------------------------------------------



 



      Company; and provided further that, the Executive’s investment in Catellus
in connection with the Transactions shall not be considered to be Competitive
with the Company.

  (i)   The term “Excluded Projects” means the projects set forth on Exhibit
9(e) hereof.

Nothing in the foregoing shall preclude the Executive from being employed by, as
an officer or director of, or engaged as a consultant with Purchaser or any
other party after the Agreement Term provided that such employment or engagement
shall not relieve the Executive form his obligations under this paragraph 9.
     10. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for 24 months after the
Executive’s Date of Termination, the Executive will use reasonable efforts to
assist the Company and the Subsidiaries in defense of any claims that may be
made against the Company and the Subsidiaries, and will assist the Company and
the Subsidiaries in the prosecution of any claims that may be made by the
Company or the Subsidiaries, to the extent that such claims may relate to
services performed by the Executive for the Company and the Subsidiaries. The
Executive agrees to promptly inform the Company if he becomes aware of any
lawsuits involving such claims that may be filed against the Company or any
Subsidiary. The Company agrees to provide legal counsel to the Executive in
connection with such assistance (to the extent legally permitted), and to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses and
reasonable legal expenses. The Executive shall choose his legal counsel in his
sole discretion. For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance. The Executive also agrees to promptly inform the
Company if he is asked to assist in any investigation of the Company or the
Subsidiaries (or their actions) that may relate to services performed by the
Executive for the Company or the Subsidiaries, regardless of whether a lawsuit
has then been filed against the Company or the Subsidiaries with respect to such
investigation. Any payments of compensation to the Executive pursuant to this
paragraph 10 shall be paid within 30 days of the date on which the services are
performed.
     11. Directors and Officers Insurance. The Executive shall be named as an
insured and covered against the same claims and at the same level of insurance
under the Directors and Officers insurance programs or arrangements purchased
by, or made available to, the Company on the same basis as any other senior
executive or director of the Company, including without limitation, any
so-called “tail” or “run-off” policies covering any persons who have served as
directors or officers of the Company at any time.
     12. Equitable Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of paragraphs 8 or 9 and he agrees that
the Company, in addition to any other remedies available to it for such breach
or threatened breach during the Damages Window, shall be entitled to a
preliminary injunction,

 



--------------------------------------------------------------------------------



 



temporary restraining order, or other equivalent relief, restraining the
Executive from any actual or threatened breach of either paragraphs 8 or 9. If a
bond is required to be posted in order for the Company to secure an injunction
or other equitable remedy, the parties agree that said bond need not be more
than a nominal sum. Notwithstanding anything to the contrary in this paragraph
12 or otherwise in this Agreement, the Company acknowledges and agrees that
subparagraph 8(f)(ii) and 9(d)(ii) of this Agreement limit the Company’s
remedies to the equitable remedies described in this paragraph 12 following the
expiration of the Damages Window, and that the effect of subparagraphs 8(f)(ii)
and 9(d)(ii) is expressly intended by the parties hereto to act as, and bind the
Company, as an election and waiver of any remedies at law, including the ability
to see monetary damages of any kind whatsoever.
     13. Nonalienation. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.
     14. Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.
     15. Indemnity. To the maximum extent permitted by applicable law, the
Amended and Restated Declaration of Trust of the Company and the Amended and
Restated Bylaws of the Company (in the case of such Declaration of Trust and
Bylaws, as in effect on the date hereof), the Company shall indemnify the
Executive against, and shall pay and advance to the Executive, all expenses,
including, without limitation, attorneys’ fees, disbursements and retainers,
accounting and witness fees, travel and deposition costs, expenses of
investigations, judicial or administrative proceedings and appeals, amounts paid
in settlement by the Executive or on behalf of the Executive, actually incurred
by the Executive in connection with any threatened, pending or completed claim,
action, suit or proceeding, formal or informal, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, by reason of the fact that the Executive was serving as a
director, officer, employee or agent of the Company or its affiliates or was
serving at the Company’s request as a director, officer, employee, or agent of
another corporation, limited liability company, partnership, joint venture,
trust, or other enterprise; provided, however, that the Company shall not be
required to advance any such amounts to the Executive unless the Executive
furnishes to the Company a written undertaking reasonably satisfactory to the
Company to repay to the Company all amounts to be advanced to the Executive by
the Company in the event that it is determined in accordance with this paragraph
15 that the Executive is not entitled to any indemnification pursuant to this
paragraph 15.
     16. Make-Whole Payments. The following shall apply with respect to amounts
to or on behalf of the Executive:

(a)   Subject to the following provisions of this paragraph 16, if any payment
or benefit to which the Executive is entitled from the Company, any affiliate,
or trusts established by the Company or by

 



--------------------------------------------------------------------------------



 



    any affiliate (a “Payment”) is subject to any tax under section 4999 of the
Code, or any similar federal or state law (an “Excise Tax”), the Company shall
pay to the Executive an additional amount (the “Make Whole-Amount”) which is
equal to (i) the amount of the Excise Tax, plus (ii) the aggregate amount of any
interest, penalties, fines or additions to any tax which are imposed in
connection with the imposition of such Excise Tax, plus (iii) all income, excise
and other applicable taxes imposed on the Executive under the laws of any
Federal, state or local government or taxing authority by reason of the payments
required under clause 16(a)(i) and clause 16(a)(ii) and this clause 16(a)(iii).

(b)   For purposes of determining the Make-Whole Amount, the Executive shall be
deemed to be taxed at the highest marginal rate under all applicable local,
state, federal and foreign income tax laws for the year in which the Make-Whole
Amount is paid. The Make-Whole Amount payable with respect to an Excise Tax
shall be paid by the Company within 90 days following the Payment with respect
to which such Excise Tax relates but in no event later than the end of the
calendar year next following the calendar year in which the applicable tax is
remitted to the Tax Authority (as defined in subparagraph 16(e)).

(c)   All calculations under this paragraph 16 shall be made initially by the
Company and the Company shall provide prompt written notice thereof to the
Executive to enable the Executive to timely file all applicable tax returns.
Upon request of the Executive, the Company shall provide the Executive with
sufficient tax and compensation data to enable the Executive or his tax advisor
to independently make the calculations described in subparagraph 16(b) and the
Company shall reimburse the Executive for reasonable fees and expenses incurred
for any such verification.

(d)   If the Executive gives written notice to the Company of any objection to
the results of the Company’s calculations within 60 days after the Executive’s
receipt of written notice thereof, the dispute shall be referred for
determination to tax counsel selected by the independent auditors of the Company
(“Tax Counsel”). The Company shall pay all fees and expenses of such Tax
Counsel. Pending such determination by Tax Counsel, the Company shall pay the
Executive the Make-Whole Amount as determined by it in good faith. The Company
shall pay the Executive any additional amount determined by Tax Counsel to be
due under this subparagraph 16(d) (together with interest thereon at a rate
equal to 120% of the short-term applicable Federal rate determined under section
1274(d) of the Code) within 10 days after such determination but in no event
later than the end of the calendar year next following the calendar year in
which the applicable related tax is remitted to the Tax Authority (as defined in
subparagraph 16(e)).

(e)   The determination by Tax Counsel shall be conclusive and binding upon all
parties unless the Internal Revenue Service, a court of competent jurisdiction,
or such other duly empowered governmental body or agency (a “Tax Authority”)
determines that the Executive owes a greater or lesser amount of Excise Tax with
respect to any Payment than the amount determined by Tax Counsel.

(f)   If a Taxing Authority makes a claim against the Executive which, if
successful, would require the Company to make a payment under this paragraph 16,
the Executive agrees to contest the claim on request of the Company subject to
the following conditions:

 



--------------------------------------------------------------------------------



 



  (i)   The Executive shall notify the Company of any such claim within 10 days
of becoming aware thereof. In the event that the Company desires the claim to be
contested, it shall promptly (but in no event more than 30 days after the notice
from the Executive or such shorter time as the Taxing Authority may specify for
responding to such claim) request the Executive to contest the claim. The
Executive shall not make any payment of any tax which is the subject of the
claim before the Executive has given the notice or during the 30-day period
thereafter unless the Executive receives written instructions from the Company
to make such payment together with an advance of funds sufficient to make the
requested payment plus any amounts payable under this paragraph 16 determined as
if such advance were an Excise Tax, in which case the Executive will act
promptly in accordance with such instructions.     (ii)   If the Company so
requests, the Executive will contest the claim by either paying the tax claimed
and suing for a refund in the appropriate court or contesting the claim in the
United States Tax Court or other appropriate court, as directed by the Company;
provided, however, that any request by the Company for the Executive to pay the
tax shall be accompanied by an advance from the Company to the Executive of
funds sufficient to make the requested payment plus any amounts payable under
this paragraph 16 determined as if such advance were an Excise Tax. If directed
by the Company in writing the Executive will take all action necessary to
compromise or settle the claim, but in no event will the Executive compromise or
settle the claim or cease to contest the claim without the written consent of
the Company; provided, however, that the Executive may take any such action if
the Executive waives in writing his right to a payment under this paragraph 16
for any amounts payable in connection with such claim. The Executive agrees to
cooperate in good faith with the Company in contesting the claim and to comply
with any reasonable request from the Company concerning the contest of the
claim, including the pursuit of administrative remedies, the appropriate forum
for any judicial proceedings, and the legal basis for contesting the claim. Upon
request of the Company, the Executive shall take appropriate appeals of any
judgment or decision that would require the Company to make a payment under this
paragraph 16. Provided that the Executive is in compliance with the provisions
of this clause 16(f)(ii), the Company shall be liable for and indemnify the
Executive against any loss in connection with, and all costs and expenses,
including attorneys’ fees, which may be incurred as a result of, contesting the
claim, and shall provide to the Executive within 30 days after each written
request therefor by the Executive cash advances or reimbursement for all such
costs and expenses actually incurred or reasonably expected to be incurred by
the Executive as a result of contesting the claim.     (iii)   Should a Tax
Authority finally determine that an additional Excise Tax is owed, then the
Company shall pay an additional Make-Up Amount to the Executive in a manner
consistent with this paragraph 16 with respect to any additional Excise Tax and
any assessed interest, fines, or penalties. If any Excise Tax as calculated by
the Company or Tax Counsel, as the case may be, is finally determined by a Tax
Authority to exceed the amount required to be paid under applicable law, then
the Executive shall repay such excess to the Company within 30 days of such
determination; provided that such repayment shall be reduced by the amount of
any taxes paid by the Executive on such excess which is not offset by the tax
benefit attributable to the repayment.

 



--------------------------------------------------------------------------------



 



     17. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof. Without limiting the generality of the foregoing, it is the intent of
the parties that all payments hereunder comply with the requirements of section
409A of the Code, and applicable guidance issued thereunder and, to the extent
applicable, this Agreement shall be amended as the parties deem necessary or
appropriate to comply with the requirements of section 409A and applicable
guidance issued thereunder in a manner that preserves to the extent possible the
intended benefits of this Agreement for the parties.
     18. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Colorado, without regard to the
conflict of law provisions of any state.
     19. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     20. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     21. Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business, and the successor
shall be substituted for the Company under this Agreement. The Company shall
obtain a satisfactory agreement from any successor to assume and perform this
Agreement. In addition, if employment of the Executive is transferred to any
affiliate or Subsidiary of the Company, the Company will require the affiliate
or Subsidiary to assume this Agreement and be substituted for the Company under
this Agreement.
     22. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

 



--------------------------------------------------------------------------------



 



(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

(b)   in the case of certified or registered U.S. mail, five days after deposit
in the U.S. mail; or

(c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
4545 Airport Way
Denver, CO 80239
Attn: General Counsel
Fax: (303) 567-5761
or to the Executive:
29029 Upper Bear Creek Road, #203
Evergreen, Colorado 80439
Fax: (303) 980-3493
All notices to the Company shall be directed to the attention of the General
Counsel of the Company, with a copy to the Secretary of the Company. Each party,
by written notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.
     23. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final,
binding and non-appealable arbitration in Colorado by three arbitrators. Except
as otherwise expressly provided in this paragraph 23, the arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
(the “Association”) then in effect. One of the arbitrators shall be appointed by
the Company, one shall be appointed by the Executive, and the third shall be
appointed by the first two arbitrators. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the Association.
     24. Legal and Enforcement Costs. The provisions of this paragraph 24 shall
apply if it becomes necessary or desirable for the Executive to retain legal
counsel or incur other costs and expenses in connection with either enforcing
any and all of his

 



--------------------------------------------------------------------------------



 



rights under this Agreement or defending against any allegations of breach of
this Agreement by the Company:

(a)   The Executive shall be entitled to recover from the Company reasonable
attorneys’ fees, costs and expenses incurred by him in connection with such
enforcement or defense.

(b)   Payments required under this paragraph 24 shall be made by the Company to
the Executive (or directly to the Executive’s attorney) promptly following
submission to the Company of appropriate documentation evidencing the incurrence
of such attorneys’ fees, costs, and expenses.

(c)   The Executive shall be entitled to select his legal counsel; provided,
however, that such right of selection shall not affect the requirement that any
costs and expenses reimbursable under this paragraph 24 be reasonable.

(d)   The Executive’s rights to payments under this paragraph 24 shall not be
affected by the final outcome of any dispute with the Company; provided,
however, that to the extent that the arbitrators shall determine that under the
circumstances recovery by the Executive of all or a part of any such fees and
costs and expenses would be unjust or inappropriate, the Executive shall not be
entitled to such recovery; and to the extent that such amount have been
recovered by the Executive previously, the Executive shall repay such amounts to
the Company.

     25. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.
     26. Reimbursements and In-Kind Benefits. To the extent that any in-kind
benefits or reimbursements provided under this Agreement are taxable to the
Executive, then, notwithstanding any other provision of this Agreement to the
contrary, they will be paid or provided only if they are provided pursuant to a
policy or program of the Company which provides an objectively determinable
nondiscretionary definition of the expenses eligible for reimbursement or the
in-kind benefits to be provided (including the terms of this Agreement). With
respect to any such benefits or expenses, the amount of the expenses or benefits
that are eligible to be paid or provided during one calendar year may not affect
the amount of reimbursements to be paid or provided in any subsequent calendar
year, the reimbursement for an expense shall be made no event later than the
last day of the calendar year following the calendar year in which the expense
was incurred, and the right to reimbursement of the expenses or the right to the
payments or benefits shall not be subject to liquidation or exchange for any
other benefit.
     27. Entire Agreement. Except as otherwise noted herein or in any separation
agreement subsequently entered into by the Executive and the Company, this
Agreement, including any Exhibit(s) attached hereto, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter hereof; including the Amended Agreement.
Notwithstanding the foregoing, in consideration for the Company’s obligations
under an employment agreement with the

 



--------------------------------------------------------------------------------



 



Executive dated June 5, 2005 (the “Original Agreement”), the Executive waived
all rights under that certain Memorandum of Understanding dated March 26, 2004,
as amended as of February 16, 2005 (the “MOU”), between the Executive and
Catellus Development Corporation (“Catellus”) and released Catellus and the
Company from any and all obligations under the MOU; provided, however, that the
provisions of Paragraph 8 of the MOU (relating to indemnification) continued and
shall continue to apply, Appendix B of the MOU (relating to the Tax Protection
Policy) and shall continue to apply in all respects without limitation to any
payment, distribution or benefit which is determined to be subject to excise tax
under section 4999 of the Code as a result of the Merger (as defined in the
Original Agreement) and Paragraph 10.3(b) of the MOU continued and will continue
to apply with respect to awards referenced therein that are outstanding
immediately prior to the Merger.
     28. Section 409A of the Code. Notwithstanding any other provision of this
Agreement to the contrary, if the Executive is a “specified employee” within the
meaning of section 409A of the Code, payments and benefits that are subject to
section 409A and that would otherwise be paid or provided during the six month
period commencing on the Executive’s Date of Termination will be deferred until
the first day of the seventh month following the Date of Termination. In the
case of a series of payments, the first payment shall include the amounts the
Executive would have been entitled to receive during the six month waiting
period. For all purposes of this Agreement, the determination as to whether the
Executive has had a separation from service or a termination of employment as
applied to payments or benefits that are or may be subject to section 409A of
the Code shall be determined in accordance with section 409A of the Code and the
guidance issued thereunder by applying the applicable default provisions.
     IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

                                The Executive 

        ProLogis            By:           Its: Chief Executive Officer   

Exhibit 9(c)

EXCLUDED PROJECTS
For purposes of the Agreement, the term “Excluded Projects” means real estate
projects involving an equity investment or commitment by the Purchaser (or its
affiliates) in an amount

 



--------------------------------------------------------------------------------



 



equal to $10,000,000 or more, in the aggregate, where the primary purpose of
such projects is the vertical construction or acquisition of an industrial
building (or buildings), and where such projects are deemed to be (in the
Company’s reasonable determination) competitive with any existing industrial
buildings or industrial projects owned by the Company (or any affiliate of the
Company); provided, however, that Excluded Projects do not include (i) the
acquisition, land planning or entitlement of raw land that is ultimately
intended for development of industrial buildings or any other non-industrial
real estate assets, (ii) Stockton—Park 599 which is subject to the Stockton
Development Agreement, or (ii) the “Tracy Lammers” property.

 